Citation Nr: 1131568	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  11-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a nonservice-connected VA pension.

2.  Entitlement to special monthly pension benefits based on the need for regular aid and attendance.

3.  Entitlement to service connection for dementia (also claimed as memory loss) as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1952, during the Korean Conflict Era.

This cases comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO.

Although the Veteran initially requested a hearing, he withdrew his request in May 2011.   

The Board notes that, if it is not medically possible to distinguish the effects of service-connected and nonservice-connected disabilities, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Further, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been phrased accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for nonservice-connected VA pension to include at the rate based on the need for regular aid and attendance and the claim of service connection for dementia (also claimed as memory loss) as a result of exposure to ionizing radiation are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have performed active service that involved combat with the enemy.

2.  The Veteran is not shown to have been diagnosed as having PTSD due to a stressor event from his period of active service.  


CONCLUSIONS OF LAW

The Veteran is not shown to have had acquired psychiatric disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he suffers from PTSD as a result of service.  Specifically, he reportedly served on a medic transport ship carrying prisoners of war (POW).  (See November 2010 VA treatment record).  He also reported having dreams about the destruction of buildings and people and being involved in the transportation of the wounded and sick personnel from the Korean war.  He also reported witnessing firsthand the destruction wrought of atomic bombs deployed during the end of the Second World War.  

Generally, in order to establish service connection for a particular disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective on July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or  psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran  experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Veteran's DD Form 214 shows that his primary military occupational specialty was HM-8444-78.  His service personnel file reflects that he served on the USNS GEN.LEROY ELTINGE TAP-154, which carried United Nations Patient Personnel, back to the United States.

The Veteran and his wife have presented written statements regarding his reported stressors during service that are found to be credible, plausible and probative.

The Board notes that under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, based on its review of the entire record, the Board finds that the Veteran is not shown to have been diagnosed as having PTSD or other innocently acquired psychiatric disorder at any time during the course of the appeal.  The recent VA examination was only able to report a diagnosis of dementia.  

As noted, his lay testimony (and the stressors he communicated to his wife) are found to be credible for the purposing of showing that the claimed events happened during service.  Further, a VA psychiatrist has confirmed that the claimed stressors were adequate to support a diagnosis of PTSD. 

However, lacking a documented diagnosis of PTSD or other innocently acquired psychiatric disorder, service connection is not warranted.  

Moreover, given the Veteran's current mental health status, further development of the record in accordance with the provisions of VCAA would be unavailing.  


ORDER

Service connection for an innocently acquired psychiatric disorder to include claim PTSD is denied.


REMAND

The evidence reflects that dementia was initially diagnosed in 2003.  A statement from a Dr. T. W. reflects that the Veteran started with Alzheimer's type of dementia several years earlier that had worsened over the last 2 to 3 years.  

The physician noted that the Veteran was exposed to radiation in Japan during World War II.  Specifically, the Veteran was noted to have been stationed near a bomb site for full year of service from 1945 to 1946.  The physician concluded that "radiation certainly could have a negative effect being a contributor to his dementia."

The Veteran and his spouse maintain that the claimed condition is attributable to radiation exposure during service.  Moreover, they report that he witnessed the hydrogen bomb testing during Operation Redwing while stationed at Kwajalein Naval Station in the Marshall Islands.

The record does not reflect that any radiation exposure dose estimate was prepared in conjunction with the Veteran's claim for service connection for dementia, as outlined in 38 C.F.R. § 3.311.  

Upon review of the claims file, there was no request to the National Personnel Records Center (NPRC) to obtain DD Form 1141 records addressing exposure to radiation.  

The Veteran (and his wife) also contends that he is unemployable by reason of physical and mental disabilities.  As such, he alleges that he is entitled to nonservice-connected pension benefits.  The private treatment records indicate that the Veteran's disabilities consist of hypertension, depression, dyslipidemia, GERD, and dementia.  

Basic entitlement to nonservice-connected pension benefits exists if (i) the Veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR), as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).  

Additionally, a Veteran is considered permanently and totally disabled if the Veteran is disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.  38 C.F.R. § 3.3(a)(3)(vi)(B)(2).

Eligibility for nonservice-connected pension also requires that the Veteran meet the net worth requirements under 38 C.F.R. § 3.274 and that he not have an annual income in excess of the applicable MAPR as specified in 38 C.F.R. § 3.23.  The wife asserts that she submitted their financial information in an October 2009.  (See January 2010 Written Statement).  

However, the Board finds that there is insufficient evidence to determine whether the Veteran meets the net worth requirements under 38 C.F.R. § 3.274, or has an annual income in excess of the applicable MAPR.  Therefore, on remand, the Veteran should be requested to provide current income verification.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate action to obtain copies of any outstanding records of medical treatment for the claimed dementia rendered the Veteran that have not currently associated with the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO should take all indicated action in order to document the Veteran's claimed exposure to ionizing radiation in connection with his participation in nuclear testing or his actual service in Japan during his period of active service.  If records are not obtained, attempts made to obtain the records should be documented as should the availability of the records; the Veteran should be notified of the unavailability.  

3.  The RO should take appropriate steps to contact the Veteran in order to request that he provide the requisite documentation to support his claim for pension benefits.  This should include a detailed summary of his current household income and expenses since he filed his original claim for nonservice-connected VA pension benefits.  In this regard, he should be requested to provide Improved Pension Eligibility Verification Report(s) for purposes of providing this information.  The Veteran should specifically identify all income sources, to include SSA disability benefits (if applicable), and all medical expenses.

4.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


